DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 3/10/2021 has been entered.  Claims 3, 7-8 and 11-20 have been canceled.  Applicant amendment and corresponding arguments, see Pages 14-16, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-6, 9-10 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…the mark indicating portion comprises a reference surface provided on a surface of the sidewall portion and the one or more marks formed on the reference surface, 
…at least a part of a surface of the or each mark is provided with a serration portion in which a plurality of ridges is arranged in parallel, 
…the or each mark is provided with an edging portion extending along an outer circumference of the or each mark to surround the serration portion thereof, 
the edging portion has a height equal to or larger than that of the serration portion, and 
the height of the edging portion from the reference surface is larger on one side in the tire circumferential direction than on the other side in the tire circumferential direction.”
The closest prior art of record, Kemp (US 6’253’815 B1) discloses a sidewall portion provided with a mark indicating portion (117, 155 in Figure 7) having one or more marks, wherein the mark indicating portion comprises a reference surface and the one or more marks formed on the reference surface (as shown in Figure 8), at least a part of a surface of each mark is provided with a serration portion arranged in parallel (straie 159 in Figures 7-8, col. 4, lines 64-67) having a first oblique side and a second oblique side (165, 167 in Figure 8, col. 5, lines 19-24), and an angle of the first oblique side is different from an angle of the second oblique side with respect to the reference surface (col. 5, lines 36-39).  Kemp further discloses each mark is provided with an edging portion (border 177 in Figure 8) extending along an outer circumference of each mark, and17 has a height equal to or larger than that of the serration portion (as shown in Figure 8, col. 6, lines 8-10).
Applicant argues, see Page 16, Kemp fails to teach or suggest the height of the edging portion from the reference surface is larger on one side than on the other side in the tire circumferential direction; specifically, that Kemp only discloses the height of the border being equal to or grate than the striae (col. 6, lines 8-9).  Examiner agrees; Kemp discloses the objective of the border is merely to define a boundary between two adjacent areas of the mark and enhance the contrast there between them (169, 171; col. 6, lines 9-16).  As the surface of the mark follows the contour of the sidewall, one of ordinary skill in the art would have no reason nor motivation to provide the border of the mark larger on one side than on the other side in the tire circumferential direction with respect to the reference surface.  As disclosed in 
Claims 2, 4-6, 9-10 and 21 are allowable at least for depending on claim 1.
Claim 22 is allowable for requiring:
“…the mark indicating portion comprises a reference surface provided on a surface of the sidewall portion and the one or more marks formed on the reference surface, 
…at least a part of a surface of the or each mark is provided with a serration portion in which a plurality of ridges is arranged in parallel, 
…the or each mark is provided with an edging portion extending along an outer circumference of the or each mark to surround the serration portion thereof, 
the edging portion has a height equal to or larger than that of the serration portion, 
the surface of the or each mark is inclined with respect to the reference surface in a direction in which a height thereof increases from one side to the other side in a tire circumferential direction...”
As discussed above, Kemp discloses a sidewall portion provided with a mark indicating portion (117, 155 in Figure 7) having one or more marks, wherein the mark indicating portion comprises a reference surface and the one or more marks formed on the reference surface (as shown in Figure 8), at least a part of a surface of each mark is provided with a serration portion arranged in parallel (straie 159 in Figures 7-8, col. 4, lines 64-67) having a first oblique side and a second oblique side (165, 167 in Figure 8, col. 5, lines 19-24), and each mark is provided with an edging portion (border 177 in Figure 8) extending along an outer circumference of each 
Another reference, Yonetsu (US 2018/0099530 A) is referenced for disclosing a sidewall portion provided with a mark indicating portion (12) having one or more marks (16), wherein the surface of the or each mark is inclined in a direction in which a height thereof increases from one side to the other side in a tyre circumferential direction (as shown in Figures 18-19) to enhance visibility of the mark (paragraph 0039).  Applicant argues, see Pages 23-24, one of ordinary skill in the art would not look to Yonetsu to cure the deficiencies of Kemp as, although the marks are shown as in inclined with respect the tire circumferential direction, the markings are provided below the surface of the tire sidewall (as shown in Figures, 16, 18).  Examiner agrees; as Yonetsu enhances the visibility of the mark by inclining the mark from within the tire sidewall, rendering an edging portion between two adjacent areas of the mark would not be viable.  As discussed in Kemp, the objective of the border is to define a boundary between two adjacent areas of the mark and enhance the contrast there between them (169, 171; col. 6, lines 9-16); hence, one would not look to the teachings of Yonetsu to cure the deficiencies of Kemp.
Claims 22-26 are allowable at least for depending on claim 22.
Claim 27 is allowable for requiring:
“…wherein the mark indicating portion comprises a reference surface provided on a surface of the sidewall portion and the one or more marks formed on the reference surface,…
…the surface of the or each mark is inclined with respect to the reference surface in a direction in which a height thereof increases from one side to the other side in a tire circumferential direction, and 
an entirety of the or each mark protrudes from the reference surface”
As discussed above, Yonetsu (US 2018/0099530 A) is referenced for disclosing a sidewall portion provided with a mark indicating portion (12) having one or more marks (16), wherein the surface of the or each mark is inclined in a direction in which a height thereof increases from one side to the other side in a tyre circumferential direction (as shown in Figures 18-19) to enhance visibility of the mark (paragraph 0039).  As Yonetsu enhances the visibility of the mark by inclining the mark from within the tire sidewall, rendering an edging portion, as disclosed in Kemp, between two adjacent areas of the mark would not be viable.  As discussed in Kemp, the objective of the border is to define a boundary between two adjacent areas of the mark and enhance the contrast there between them (169, 171; col. 6, lines 9-16); hence, one would not look to the teachings of Yonetsu to cure the deficiencies of Kemp.
Another reference, Zimmer (US 2006/0032569 A1), is referenced for disclosing a tire (1 in Figure 1) having a mark (indicia 4) positioned on a base portion (raised sidewall surface 6A in Figure 2A) projecting from the surface of the tire sidewall (2). However, Zimmer neither teaches nor suggests the surface of each mark being provided with a serration portion nor being inclined with respect to the reference surface in a tire circumferential direction.  In fact, Zimmer discloses the surface of each mark is smooth and follows the contour of the tire sidewall.  Likewise, the base portion for each mark is provided to improve adhesion and durability of the mark (paragraphs 0090, 0040-0044).  As both Kemp and Yonetsu pertain to improving the 
Claims 28-33 are allowable at least for depending on claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        4/13/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748